251 F.2d 615
Irving KLAW, Plaintiff-Appellant,v.Robert H. SCHAFFER, individually and as Postmaster of the United States Post Office at New York, N. Y., Defendant-Appellee.
No. 140.
Docket 24778.
United States Court of Appeals Second Circuit.
Argued January 9, 10, 1958.
Decided January 31, 1958.

Appeal from the United States District Court for the Southern District of New York; David N. Edelstein, Judge.
Sol Jacobson, New York City (Brower, Brill & Gangel, Joseph E. Brill, and Coleman Gangel, New York City, on the brief), for appellant.
Benjamin T. Richards, Jr., Asst. U. S. Atty., Southern District of New York City (Paul E. Williams, U. S. Atty., S.D. N.Y., New York City on the brief), for appellee.
Before HINCKS, LUMBARD, and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below, 151 F. Supp. 534. Roth v. United States, 354 U.S. 476, 77 S. Ct. 1304, 1 L. Ed. 2d 1498; Public Clearing House v. Coyne, 194 U.S. 497, 24 S. Ct. 789, 48 L. Ed. 1092.